DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

I.	The system and method disclosed on paragraphs 41-44 of the Specification, claims 25-44.
II.	The system disclosed on paragraphs 12-15 of the Specification, claims 45-48.


The species are independent or distinct because Species are mutually exclusive, that they recite limitations disclosed only for the corresponding species.  In addition, these species are not obvious variants of each other based on the current record.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No generic claim. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 



Specie I, A system and method for tracking the location of an electronic device, the system comprising: an electronic device; and a wireless location tag comprising: a microcontroller unit, and a modular connector interface configured to be communicatively coupled to a port of the electronic device; and wherein the wireless location tag is configured to: establish an Internet connection to one or more backend electronic devices in response to detecting that the wireless location tag has been communicatively coupled to the port of the electronic device, obtain identifying information that is associated with the electronic device, identify tag identifying information associated with the wireless location tag, send one or more association instructions to the one or more backend electronic devices via the Internet connection, wherein the one or more association instructions comprise the identifying information associated with the electronic device and the tag identifying information, wherein the one or more backend electronic devices is configured to store at least a portion of the identifying information associated with the electronic device in association with at least a portion of the tag identifying information in response to receiving the one or more association instructions, and send one or more ping messages to the one or more backend electronic devices, wherein each ping message comprises location information indicating a current location of the wireless location tag, wherein the one or more backend electronic devices is configured to associate at least a portion of the location information with the at least a portion of the identifying information associated with the electronic device a search classified in CPC H04N 1/00315.       


 



 
Furthermore, the search query for looking for the three different species will be different, e.g., Specie I would search for send one or more ping messages to the one or more backend electronic devices, wherein each ping message comprises location information indicating a current location of the wireless location tag, wherein the one or more backend electronic devices is configured to associate at least a portion of the location information with the at least a portion of the identifying information associated with the electronic device and Specie II would be searching for receive one or more ping messages from the wireless location tag, wherein each ping message comprises location information indicating a current location of the wireless location tag, and associate at least a portion of the location information with the at least a portion of the identifying information associated with the electronic device.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675